               Case 1:20-cv-03056-CM
               Case 1:20-cv-03056-CM Document
                                     Document 33
                                              35 Filed
                                                 Filed 07/15/20
                                                       07/16/20 Page
                                                                Page 11 of
                                                                        of 44
                                                                                      WHITE K CASE




July 15 , 2020




                                                                                 DOCUMENf
                                                                                 ELECTRONICALLY FltED
                                                                                 DOC #: _ _ _-f~- - - - - -
Great Mill Rock LLC v. Stellex Capital Management LP,
                                                                                    FlLED: 1(/         ~.&a:P
                                                                  20 Civ. 30Sn:taB:::==:==:::=2:=::~~:::!J
Dear Chief Judge McMahon:

        We represent Plaintiffs Great Mill Rock LLC ("Great Mill Rock"), Christopher Whalen,
and Adi Pekmezovic (Whalen and Pekmezovic together the " Individual Plaintiffs" and with Great
Mill Rock, " Plaintiffs"). We write in response to the July 13 , 2020 letter motion (D.E. 32, the
" Motion") filed by Defendants Stellex Capital Management LP, Stellex Capital Management LLC
(collectively, "Stellex"), and J. Anthony Braddock (together with Stellex, "Defendants").
Defendants seek to stop Plaintiffs from obtaining discovery from a key witness, the New York
State Common Retirement Fund ("NYCRF"), until the Court rules on Defendants' motion to
dismiss (D.E. 24). The Motion - which comes with only four months remaining in the Court-
ordered discovery period - is without merit and would prejudice Plaintiffs' ability to obtain
relevant discovery in support of their claims. Accordingly, the Motion should be denied.

                                             Background

        The Individual Plaintiffs are investment fund managers, and Great Mill Rock is a private
investment firm that they wholly own and control. Stellex is a private equity film , and Mr.
Braddock is its chief financial officer and fo1mer chief compliance officer. The parties' dispute
arises from a sustained campaign by Stellex to interfere with Plaintiffs ' business, including by
falsely asserting Stellex owns the Trademarks (defined below) in an effort to extort Plaintiffs.

         In early 2018, the Individual Plaintiffs left their senior positions with an investment fund
based on Stellex 's false promise to partner with them to raise a new fund to be managed by the
Individual Plaintiffs. In partnering with Stellex, Plaintiffs relied on Stellex 's false representations
that NYCRF would serve as the "anchor investor" for the new fund. While vainly waiting for
Stell ex to raise the new fund and as part of their other investing activities, the Individual Plaintiffs
separately sourced investments through Great Mill Rock which Plaintiffs gave Stellex the
opportunity to invest in while the new fund was being raised. After Stellex invested substantial
amounts from its own investment fund into Great Mill Rock's deals, Stellex finally revealed that
it had no intention of raising the new fund with the Individual Plaintiffs. At that point, Stellex
attempted to recruit the Individual Plaintiffs to work for Stellex to help raise and manage a second




 AME RI CAS 103203805
               Case 1:20-cv-03056-CM Document 33
                                              35 Filed
                                                 Filed 07/15/20
                                                       07/16/20 Page
                                                                Page 2 of 4
                                                                                      WHITE K CASE
The Honorable Colleen McMahon
July 15 , 2020



Stellex fund. But having lost faith in Stellex, the Individual Plaintiffs rejected this offer and sought
to move forward with their own investment business. In response, Defendants embarked on a
coordinated campaign to interfere with Plaintiffs' busi ness .

      The cornerstone of this campaign was Defendants' scheme to pirate Plaintiffs' trademarks
and defraud the U.S. Patent and Trademark Office (the "USPTO"). Plaintiffs own three
                                                                MI LL
                                                              ~ RO CK
trademarks: MILL ROCK, MILL ROCK CAP IT AL, and c A P I r A L (the "Trademarks").
In their motion, Defendants assert that the Individual Plaintiffs were simply employees of a Stellex
subsidiary without any rights or interest in the Trademarks. As set out in the Complaint (D.E. 1)
and in Plaintiffs' Opposition to the Motion to Dismiss (D.E. 30), Defendants' position is baseless.
Without repeating all the allegations and arguments set forth therein, the Individual Plaintiffs
created the Trademarks before they ever partnered with Stell ex and since early 2018 have used the
Trademarks in connection with their investing activities. While the Individual Plaintiffs also
agreed that the entity jointly created by the parties for the new fund could also use the Trademarks,
that limited license was terminated when Stellex failed to raise the fund and the parties parted
ways. The Individual Plaintiffs ' wholly owned entity Great Mill Rock also applied to register its
ownership of the Trademarks with the USPTO, which Stellex acknowledged and agreed to.

        It was only after the Individual Plaintiffs rejected Stellex's employment offers that
Defendants attempted to hijack the Trademarks by, among other things, making false filings with
the USPTO in Great Mill Rock 's name purpo1iing to abandon the trademark applications and filing
new applications in the name of Stell ex. This serious misconduct, and the other bad faith dealings
described in the Complaint, has had, and continues to have, a significant impact on Plaintiffs'
business. Indeed, Stellex has only continued its reckless campaign during the pendency of this
dispute, recently interfering with the payment of certain management fees to Plaintiffs and
obstructing Plaintiffs' ability to work with a placement agent to support their business.

    On July 10, 2020, Plaintiffs notified Defendants of their intent to serve a subpoena on
NYCRF .

                              Defendants' Motion Should Be Denied

       Defendants now move to stay Plaintiffs from obtaining discovery from NYCRF until the
Court resolves Defendants' motion to dismi ss. Such a stay of discovery is unwarranted.

        First, NYCRF is a relevant third party witness with important information and knowledge
concerning Plaintiffs ' claims, which Defendants do not really dispute. While Defendants assert
NYCRF only has an "attenuated link" to this dispute, the Complaint clearly outlines how Stellex
misrepresented that NYCRF would be the "anchor inves tor" in the new fund and Plaintiffs are
entitled to obtain information from NYCRF to show that Stellex 's representations were false and
misleading. NYCRF is also an investor in Stellex's fund , which is an investor in Plaintiffs'
Grammer and Cisco deals, and NYCRF will be able to confinn that those transactions were
completed with Great Mill Rock on an arms-length basis and the Individual Plaintiffs were not


                                                                                                       2
 AMER ICAS 10J c03805
               Case 1:20-cv-03056-CM
               Case 1:20-cv-03056-CM Document
                                     Document 33
                                              35 Filed
                                                 Filed07/15/20
                                                       07/16/20 Page
                                                                Page33of
                                                                      of44
                                                                                        WHITE K CASE
The Honorable Colleen McMahon
July 15, 2020



acting as Stellex employees. NYCRF likely also has infonnation regarding Stellex 's intent to
abandon the new fund and dismantle the Mill Rock entities.

        Second, as provided for in the case management order entered by the Court, all discovery
must be completed by November 11 , 2020, less than four months away. Defendants' motion to
stay threatens Plaintiffs' ability to obtain timely discovery from NYCRF and could preclude any
such discovery whatsoever. It is unclear when the Court will have the opportunity to rule on the
motion to dismiss, and, if as expected, some or all of the claims survive Plaintiffs may well not
have sufficient time to take discovery from NYCRF before the discovery deadline. This risk is
particularly acute given the cmTent pandemic. Denying Plaintiffs the ability to obtain timely
discovery from NYCRF would also handicap Plaintiffs' overall discovery, as the infonnation from
NYCRF would certainly infotm Plaintiffs' approach to other discovery and the development of its
case, including through depositions . Plaintiffs ' ability to fully and fairly litigate this dispute would
clearly be prejudiced.

        Third, there has been no showing of any prejudice to Defendants, though any purported
prejudice would be outweighed by the clear prejudice to Plaintiffs. See Computer Assocs. Int'/,
Inc. v. Simple.com, Inc., 247 F.R.D . 63, 69 (E.D.N.Y. 2007) (denying a motion to stay discovery
on a particular issue because "any prejudice to [the movant] appears minimal and does not
outweigh any prejudice to [the opposing parties] that might result from deferring discovery").
Defendants assert in a conclusory fashion that the subpoena would injure its relationship with
NYCRF, but offer nothing to substantiate that claim. NYCRF is a sophisticated investment fund
and is more than capable of responding to a narrowly tailored third party subpoena. Plaintiffs also
intend to work with NYC RF in a cooperative fashion to minimize the burden of their response.

        Fourth, there is nothing "nefarious" or improper about Plaintiffs seeking discovery from a
percipient third party witness. Defendants fixate on one of the seven requests, which seeks
infonnation concerning any issues or concerns with Mr. Braddock's perfonnance. Defendants
contend that this request will sour Stellex 's relationship with NYCRF. However, on infonnation
and belief, issues with Mr. Braddock's performance have been discussed among Stellex's
investors, including NYCRF. Mr. Braddock is a central figure in this dispute and will be a key
witness. Among other things, be fully acknowledged during the relevant time period that Plaintiffs
own the Trademarks, and he was directly involved with the fraudulent filings with the USPTO and
interfering with Plaintiffs' access to their files . Plaintiffs are clearly entitled to discovery regarding
issues that will go to his competence and credibility, including such information in the possession
ofNYCRF.

           For all these reasons Defendants' motion to stay should be denied.

                                                 Respectfully submitted,

                                                 WHITE & CASE LLP

                                                 By: SI Gregory M. Starner



                                                                                                         3
 AME RI CAS 103c0J805
               Case      ---------------
               Case 1:20-cv-03056-CM
                    1:20-cv-03056-CM Document

The Honorable Colleen McMahon
                                     Document 33
                                              35 Filed
                                                 Filed 07/15/20
                                                       07/16/20 Page
                                                                Page 44 of
                                                                        of 44

                                                                            WHITE K CASE
July 15, 2020



                                            Gregory M . Stamer
                                            Alexander W. Reid
                                            Steven A. Levy

                                            1221 A venue of the Americas
                                            New York, New York 10020
                                            Telephone: (212) 819-8200
                                            Facsimile: (212) 354-8113
                                            Email: gstamer@whitecase.com
                                                    alexander.reid@whitecase.com
                                                    steven. levy@whitecase.com

                                            Attorneys for Plaintiffs Great Mill Rock
                                            LLC, Christopher Whalen, and Adi Pekmezovic


cc:       All Counsel of Record (via ECF)




                                                                                          4
 AME RI CAS 103203805
